United States Court of Appeals
                     For the First Circuit

No. 17-1900

                          KIRK LASSEND,

                     Petitioner, Appellant,

                               v.

                         UNITED STATES,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court, issued on August 2, 2018, is
amended as follows:

     On page 36, carryover footnote 16, replace "§ 2k2.1(b)(4)(A)"
with "§ 2K2.1(b)(4)(A)".